EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT between CHOICEONE FINANCIAL
SERVICES, INC., a Michigan Corporation (the “Company”), and JAMES A. BOSSERD, an
individual residing in Sparta, Michigan (the “Employee”) is dated November 1,
2006 (the “Effective Date”) and completely amends and restates that employment
agreement between the parties dated March 23, 2001.

WHEREAS, the Company has retained the services of the Employee as a senior
executive officer, and the Employee has accepted such employment; and

WHEREAS, the parties have operated in an employment relationship for several
years; and

WHEREAS, the parties desire to enter into this Agreement, which is intended to
set forth in its entirety the terms and conditions of the employment
relationship between the Company and the Employee; and

WHEREAS, the Board of Directors of the Company has approved this Agreement and
authorized the Chairman of the Board to enter into this Agreement with the
Employee;

THEREFORE, THE PARTIES AGREE as follows:

1. Employment. The Employee is employed to render such executive services to the
Company as may from time to time be reasonably directed by the Company’s Board
of Directors. Among his other duties, it is contemplated that he will serve as
the President and Chief Executive Officer of the Company and the Company’s
subsidiary, ChoiceOne Bank (the “Subsidiary Bank”). Employee will have primary
responsibility for the operation of the Company and the Subsidiary Bank.
Employee shall devote his full time, best efforts and skill to the affairs of
the Company. Employee will have no outside interests, business or otherwise,
which interfere or conflict with his duties under this Agreement.

2. Compensation. The Company agrees to pay the Employee during the Term (defined
below) of this Agreement a base salary in the sum of at least One Hundred Sixty
Thousand Dollars ($160,000) per annum (the “Minimum Salary”), provided, however,
that any salary (other than bonuses provided for in Section 4 of this Agreement)
paid to the Employee by any subsidiary of the Company shall be deemed to reduce
the salary paid to the Employee pursuant to this Section 2. The salary provided
in this Section shall be payable in accordance with the periodic payment
procedures for all employees of the Company. The Employee’s salary shall be
reviewed by the Personnel and Benefits Committee of the Board of Directors not
less often than annually beginning on the date one year after the Effective Date
(the “First Anniversary Date”) and may be increased (but not decreased) from
time to time in such amounts as the Board in its discretion may determine; any
such increased salary shall become the new Minimum Salary. The Employee’s salary
shall be subject to the usual payroll taxes and withholding required with
respect to compensation paid by a corporation to an employee.

 

-1-



--------------------------------------------------------------------------------

3. Directors’ Fees. The Employee shall be paid the regular directors’ fees for
attending meetings of the Board of Directors of the Company, but not meetings of
committees of the Board. The Employee shall also be paid the regular directors’
fees for attending meetings of the Board of Directors of the Subsidiary Bank,
but not meetings of committees thereof.

4. Discretionary Bonuses. In addition to the salary provided for in Section 2,
the Employee shall be entitled to participate in discretionary bonuses as may be
authorized and declared from time to time by the Board of Directors of the
Company or the Subsidiary Bank. No other compensation provided for in this
Agreement shall be deemed a substitute for the Employee’s right to participate
in such bonuses when and as declared by the Board of Directors.

5. Retirement, Employee Benefit Plans, and Fringe Benefits.

(a) The Employee shall be entitled to participate in any plan of the Company or
the Subsidiary Bank relating to pension, thrift, deferred profit-sharing, group
life insurance, medical coverage, education, or other retirement or employee
benefits that the Company or the Subsidiary Bank may adopt for the benefit of
its executive employees.

(b) The Employee shall be eligible to participate in any other fringe benefits
which may be, or may later become, applicable to the Company’s or the Subsidiary
Bank’s executive or salaried employees, including with respect to the Employee,
but not limited to, the following: health plans; insurance plans; an automobile
allowance of Six Hundred Dollars ($600.00) per month; reimbursement for
reasonable travel, entertainment and other expenses in rendering services for,
on behalf of or for the benefit of the Company or the Subsidiary Bank; the
payment of reasonable expenses for attending annual and periodic meetings of
trade associations; and any other benefits which are commensurate with the
responsibilities and functions to be performed by the Employee under this
Agreement.

6. Term. The initial term of this Agreement shall be a period of three years
commencing on the Effective Date, subject to earlier termination as provided in
this Agreement. Beginning on the first anniversary of the Effective Date, and on
each anniversary thereafter, the term of this Agreement shall be extended for a
period of one year in addition to the then-remaining term, unless the Company
has given notice to the Employee in writing at least 90 days prior to such
anniversary that the term of this Agreement shall not be extended further; if
such notice is given, this Agreement will expire at the end of the
then-remaining term. References in this Agreement to the “Term” of this
Agreement shall refer to both such initial term and such extended terms.

7. Non-Competition. In exchange for the promises made by Company in this
Agreement, Employee agrees that, during the Non-Competition Period (defined
below), he will not engage in any Prohibited Activity, whether as an employee,
agent, consultant, representative, joint-venturer, owner or otherwise. The
“Non-Competition Period” shall begin with the first day of this Agreement and
continue as follows:

 

-2-



--------------------------------------------------------------------------------

In the event that the Employee’s employment is terminated:

   then the Non-Competition Period shall last until:

(a)

   by the Company for Cause,    the expiration of the then remaining Term.

(b)

   by the Employee prior to a Change in Control of the Company for any reason,
   the expiration of the then remaining Term.

(c)

   by the Employee after a Change in Control of the Company without a Good
Reason,    the expiration of the then remaining Term.

(d)

   by the Company or the Employee for any other reason,    the Employee’s last
day of employment for the Company.

“Prohibited Activity” means directly or indirectly (a) soliciting or offering
services or products competitive to those offered by or through the Company or
any of its affiliates to any Customer; or (b) inducing any employee of the
Company or any of its affiliates to leave his or her employment. “Customer”
means any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization or other entity who, at any time while
the Employee was employed by the Company, (a) was a customer of the Company; or
(b) was identified by the Company as a potential customer.

8. Standards. The Employee shall perform his duties under this Agreement in
accordance with reasonable standards established from time to time by the Board
of Directors of the Company.

9. Vacations. The Employee shall be entitled, without loss of pay, to absent
himself voluntarily from the performance of his employment under this Agreement,
all such voluntary absences to count as vacation or personal time, provided
that:

(a) The Employee shall be entitled to twenty-six (26) personal and vacation days
each year. Other than the length of vacation and personal time awarded, the
Company’s Vacation/Personal Days Policy will apply to the Employee.

(b) The timing of vacations shall be scheduled in a reasonable, mutually
agreeable manner.

10. Termination of Employment.

(a) The Employee’s employment under this Agreement may be terminated at any time
by the Board of Directors of the Company for “Cause” (as defined below). The
Employee shall have no right to receive severance pay or any other remuneration
whatsoever under this Agreement for any period after voluntary termination
without “Good Reason” (as defined below) or termination for Cause.

 

-3-



--------------------------------------------------------------------------------

For purposes of this Agreement, termination for “Cause” shall mean termination
of employment for only the following reasons:

(i) Willful misconduct materially adverse to the Company or the Subsidiary Bank;

(ii) Willful breach of a fiduciary duty involving personal profit;

(iii) Willful violation of any law, rule, or regulation materially relating to
the operation of the Company or the Subsidiary Bank;

(iv) The order of any court or supervising agency with jurisdiction over the
affairs of the Company or the Subsidiary Bank; or

(v) The Employee’s intentional violation of any material provision of this
Agreement, if Employee fails to cure the breach within a reasonable time after
written notice from the Company’s Board of Directors informing him of the
breach.

        For purposes of this Agreement, no act or failure to act on the
Employee’s behalf shall be considered “willful” or “intentional” unless done, or
admitted to be done, by him not in good faith and unless he knew or should have
known that his action or omission was not in, or was opposed to, the best
interests of the Company or the Subsidiary Bank; provided, that any act or
omission to act on the Employee’s behalf in reliance upon an opinion of counsel
to the Company shall not be deemed to be willful or intentional. The Employee
shall not be deemed to have been terminated for cause unless or until there
shall have been delivered to him a copy of a certification of a majority of the
non-officer members of the Company Board of Directors finding that, in the good
faith opinion of such majority, the employee was guilty of conduct deemed to be
cause and specifying the details thereof, after reasonable notice to the
Employee and an opportunity for him, together with his counsel, to be heard
before such majority. No such determination of the Board shall affect Employee’s
right to determination through the legal system of whether there was in fact
cause for termination.

(b) The Employee may terminate his employment at any time upon ninety (90) days’
written notice to the Company or upon such shorter period as may be agreed upon
between the Employee and the Board of Directors of the Company. In the event of
such termination without Good Reason, the Company shall be obligated only to
continue to pay the Employee’s salary and provide the other compensation and
benefits provided by this Agreement up to the date of the termination.

(c) The Employee may terminate his employment with the Company for “Good Reason”
after a Change in Control of the Company, which shall mean the occurrence of any
of the following events without the Employee’s consent:

 

-4-



--------------------------------------------------------------------------------

(i) A material demotion or other adverse change made by the Company in the
Employee’s status or position as a senior executive officer of the Company or
the Subsidiary Bank;

(ii) The assignment to the Employee of any duties or responsibilities which are
materially inconsistent with such status or position, or a material reduction in
the duties and responsibilities previously exercised by the Employee;

(iii) The imposition of any requirement, whether by relocation of the Company’s
offices or otherwise, that the Employee perform his normal day-to-day duties and
responsibilities outside of an area within a thirty (30) mile radius of Sparta,
Michigan;

(iv) Failure of the Company to elect the Employee as Chief Executive Officer of
the Company or as Chief Executive Officer and a director of the Subsidiary Bank;
or

(v) Material breach by the Company of any material provision of this Agreement,
if the Company fails to cure the breach within a reasonable time after Employee
has given the Company’s Board of Directors written notice of the breach.

Before terminating his employment for Good Reason pursuant to this Section 9(c),
the Employee shall give written notice to the Company’s Board of Directors of
the act or omission constituting Good Reason, within 60 days after the
occurrence of such act or omission. If the Board of Directors promptly corrects
such act or omission, and takes reasonable measures to prevent its recurrence,
Employee shall not be entitled to terminate the employment with Good Reason.
Otherwise, Employee may terminate the employment for Good Reason within 60 days
after such notice to the Board of Directors. If Employee fails to give notice as
provided above, Employee may not terminate the Employment for Good Reason on
account of such act or omission.

(d) If the Employee’s employment is terminated by the Employee for Good Reason
after a Change in Control of the Company or by the Company without Cause, the
Employee shall be entitled to continuation of his salary (provided in Section 2)
and benefits (provided in Section 5) until the end of the term of this Agreement
as if termination of his employment had not occurred.

    If the termination by the Company occurs prior to a Change in Control of the
Company, then Employee must use his reasonable efforts to procure new
employment. Any new compensation and/or benefits Employee receives from such new
employment, including self-employment, shall reduce the payments or benefit
obligations due under this Section.

 

-5-



--------------------------------------------------------------------------------

        If the termination by the Company occurs after a Change in Control of
the Company, then payment of salary and continuation of benefits as provided in
this Section shall continue regardless of whether the Employee finds new
employment following such termination, and without reduction due to any earnings
and/or benefits received by Employee from any other employment or self
employment. If continuation of a specific benefit is not possible under
applicable law, Employee shall be provided with an equal substitute benefit or,
if that is not possible, with cash in lieu of such benefit; such substitute
benefit or cash shall be structured or supplemented as necessary to place
Employee in the same economic position, after all applicable taxes, as if the
benefit had been continued.

        Notwithstanding the preceding, if, at the time the payments under this
Section would commence, Employee is a “specified employee” within the meaning of
IRC Regulation Section 1.409A-1(i), no payment may be made under this Section
before the date that is six months after Employee’s separation from service.
Payments to which Employee would otherwise have been entitled under this Section
during that six months will be accumulated and paid on the first day of the
seventh month following the date of Employee’s separation from service.

        If any payment to or benefit continuation for the Employee pursuant to
Agreement constitutes a “parachute payment” under Internal Revenue Code
Section 280(G) and, when added to all other payments to the Employee that are
“parachute payments” would result in “excess parachute payments” to Employee (as
defined under Internal Revenue Code Section 280(G)) being nondeductible by the
Corporation under Internal Revenue Code Section 280(G), then the payments and
benefit continuation provided for under this Section shall be reduced (but not
below 0) or delayed until there are no such excess parachute payments. The
amount of any reduction or delay shall be determined by the Company’s certified
public accountants, in consultation with the Employee, and to the extent
possible Employee shall have the option to choose which payments or benefits
shall be reduced or delayed.

(e) In the event of the death of the Employee while still employed under this
Agreement, the Employee’s estate or beneficiary shall not be entitled to salary
and benefit continuation under this Section, but shall be entitled to receive
the salary due the Employee through the last day of the calendar month in which
his death shall have occurred, plus such other benefits as shall have accrued
under this Agreement up to the date of death.

(f) A Change in Control shall be deemed to have occurred as of the first day
that there is a change in the ownership, the effective control, or the ownership
of a substantial portion of the assets of the Company within the meaning of IRC
Proposed Regulation Section 1.409A-3(g)(5), as amended.

 

-6-



--------------------------------------------------------------------------------

        The parties agree that the strategic merger of equals between ChoiceOne
Financial Services, Inc. and Valley Ridge Financial Corp. does not constitute a
Change in Control under this Agreement and does not trigger any payments
required by this Section and the Employee hereby waives any right to any such
payment as a result of that transaction.

(g) If the Employee shall become and remain disabled to the extent that he is
unable to perform his duties under this Agreement for a continuous period of six
months or more, the Board of Directors of the Company may terminate Employee’s
employment without salary or benefit continuation under Section 9(d). For
purposes of this Agreement, the Employee shall be considered disabled if he is
prevented from performing his essential duties under this Agreement by
(i) accidental bodily injury; (ii) sickness; (iii) mental illness; or
(iv) substance abuse.

11. Attorney Fees. In the event that the Company exercises its right of
termination for Cause, but it is determined by a court of competent jurisdiction
or by an arbitrator that cause did not exist for such termination, or if in any
event it is determined by any such court or arbitrator that the Company or the
Subsidiary Bank has failed to make timely payment of any amounts owed to the
Employee under this Agreement, the Employee shall be entitled to reimbursement
for all reasonable costs, including attorneys’ fees, incurred in challenging
such termination or collecting such amounts. Such reimbursement shall be in
addition to any rights to which the Employee is otherwise entitled under this
Agreement.

12. No Assignment.

(a) This Agreement is personal to each of the parties hereto, and neither party
may assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other party; provided, however, that the
Company may assign this Agreement to any subsidiary of the Company and shall
require any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company or the Subsidiary Bank, by an assumption agreement
in form and substance satisfactory to the Employee, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession or assignment
had taken place. Failure of the Company to obtain such an assumption agreement
prior to the effectiveness of any such succession or assignment shall be a
breach of this Agreement and shall entitle the Employee to compensation from the
Company in the same amount and on the same terms as the compensation pursuant to
Section 9(d). For purposes of implementing the provisions of this Section 11(a),
the date on which any such succession becomes effective shall be deemed the date
of termination.

 

-7-



--------------------------------------------------------------------------------

(b) This Agreement and all rights of the Employee hereunder shall inure to the
benefit of and be enforceable by the Employee’ s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Employee should die while any amounts would still
be payable to the Employee under this Agreement if the Employee had continued to
live (including but not limited to salary and benefit continuation to which
Employee becomes conditioned under Section 9(d) as a result of a covered
termination of the employment before Employee’ s death), all such amounts,
unless otherwise provided in this Agreement, shall be paid in accordance with
the terms of this Agreement to the Employee’ s devisee, legatee or other
designee or, if there is no such designee, to the Employee’ s estate.

13. Other Contracts. All other prior agreements regarding conditions of
employment, whether written or oral, are hereby superseded by this Agreement.

14. Notices. Any notices under this Agreement shall be deemed given when in
writing and delivered personally or sent by certified mail, postage prepaid, to
the last known address of the party to whom notice is given. If sent by mail,
notice shall be deemed given on the second day after mailing.

15. Amendments. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.

16. Paragraph Headings. The paragraph headings used in this Agreement are
included solely for convenience and shall not affect or be used in connection
with the interpretation of this Agreement.

17. Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

18. Governing Law. Agreement shall be governed by the laws of the United States
of America and the State of Michigan, without regard to conflict of laws
principles.

19. Remedies/Arbitration. Any controversy or claim arising out of, or relating
to this Agreement, or the breach thereof, shall be settled by arbitration before
a single arbitrator in a hearing to be held in Kent County, Michigan, in
accordance with the then existing rules of the American Arbitration Association,
and judgment upon the award rendered may be entered in any court having
jurisdiction thereof.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

CHOICEONE FINANCIAL SERVICES, INC.

By

  /s/ Jon E. Pike  

Jon E. Pike,

Chairman of the Board

  Company   /s/ James A. Bosserd   James A. Bosserd   Employee

 

-9-